DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic driving signal generation unit” in claims 1-6, 11 and 13-18; “data transfer portion” in claims 1-6, 11 and 13-18; “error detection computation portion” in claims 4-6; “collator” in claims 4-6; and “acceptor” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structures for “driving signal generation unit” can be found in Figs. 3 and 4 denoted with reference number 240 and the respective paragraphs describing Figs. 3 and 4, specifically [0037] of the specification of the instant application; structures for “data transfer portion” can be found in Figs. 3 and 4 denoted with reference number 230 and the respective paragraphs describing Figs. 3 and 4, specifically [0039] and [0049] of the specification of the instant application. Corresponding structure for “error detection computation portion” can be found in Fig. 3 denoted with reference number 414 and the respective paragraphs describing Fig. 3, specifically [0041] of the specification of the instant application, based on the disclosure of from [0041] of the specification of the instant application, “error detection computation portion” is interpreted as a general or special purpose computer. Corresponding structure for “collator” can be found in Fig. 3 denoted with reference number 416 and the respective paragraphs describing Fig. 3, specifically [0041] of the specification of the instant application, based on the disclosure of from [0041] of the specification of the instant application, “collator” is interpreted as a general or special purpose computer. Corresponding structure for “acceptor” can be found in Fig. 3 denoted with reference acceptor” is interpreted as a general or special purpose computer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s argument directed to that “error detection computation portion”, “collator” and “acceptor” should be preclude application of 35 U.S.C. 112(f) interpretation (see pages 7-8 of Remarks submitted on 06/23/2021) is not persuasive. Being that those terms as recited in the claims are generic placeholder terms modified by functional language without sufficient structures or material. And those terms unlike the terms cited by Applicant in the argument that are known in the art to have particular structures, i.e. “filters”, “brakes”, “clamp”, “screwdriver” and “locks”, the terms in the claims are not commonly used in the art and known to have particular structures. Hence, they are not precluded from 35 U.S.C. 112(f) interpretation. However, Applicant’s pointing to [0040] of the Pre-Grant Publication, which corresponds to [0041] of the originally filed specification, for structures of the terms, which must be implemented by or on a general 

Allowable Subject Matter
Claims 1-6, 11 and 13-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a drive circuit for an electro-optical panel with a data transfer portion that transfer data check if there is any error. A previous search was performed and yielded prior art references, Ogura (US Patent Pub. No. 2011/0157134 A1), Watanabe et al. (US Patent Pub. No. 2011/0199355 A1), Fletcher et al. (US Patent Pub. No. 2017/0255504 A1), Kuo et al. (US Patent Pub. No. 2018/0268761 A1) and Aggarwal et al. (US Patent Pub. No. 2020/0161377 A1). Although the prior art references teach similarly the detection of error in the data (Fletcher, abstract, [0014] and [0023]; Aggarwal, [0014]. [0026], [0032], [0047]), or the similar structure of a component inside a display driver that comprising a latch chain/register and switch (Ogura, Fig. 3, data latch circuit 143; Watanabe, Fig. 1, integrated circuit 10; Kuo, Figs. 3A, 3D and 4A), but the specific structures/interconnections of the data transfer portion in the manner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONG HUI LIANG/Primary Examiner, Art Unit 2693